Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:18-CV-23125-RNS

  STATE    FARM   MUTUAL    AUTOMOBILE
  INSURANCE COMPANY and STATE FARM
  FIRE AND CASUALTY COMPANY,

  Plaintiffs,
                    v.

  HEALTH AND WELLNESS SERVICES, INC.,
  BEATRIZ MUSE, LAZARO MUSE, HUGO
  GOLDSTRAJ, MANUEL FRANCO, MEDICAL
  WELLNESS SERVICES, INC., NOEL SANTOS,
  ANGEL CARRASCO, JORGE RAFAEL COLL,
  PAIN RELIEF CLINIC OF HOMESTEAD CORP.,
  JESUS LORITES, AND JOSE GOMEZ-CORTES,

  Defendants.
                                                         _/

                            PLAINTIFFS’ RESPONSE TO DEFENDANT
                           HEALTH AND WELLNESS SERVICES, INC.’S
                         MOTION TO DISMISS THE AMENDED COMPLAINT

              Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively “the State Farm Plaintiffs”), file their response in opposition to

  Defendant Health and Wellness Services, Inc.’s (“Health & Wellness”) Motion to Dismiss

  (“Motion to Dismiss”) [ECF No. 65] and in support, state:

         I.          INTRODUCTION

              The State Farm Plaintiffs seek to recover personal injury protection (“PIP”) insurance

  benefits paid as a result of the fraudulent scheme orchestrated by defendants Beatriz Muse,

  Lazaro Muse, and Noel Santos (collectively the “Muse Family”). The scheme involved treating

  hundreds of patients at the defendant clinics pursuant to a predetermined treatment plan

  (“Predetermined Treatment Plan”) that ignored the patients’ individualized medical needs and



                                                    1
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 2 of 17




  maximized Defendants’ financial gain. In furtherance of the scheme, each clinic defendant,

  including Health & Wellness, hired a medical director, but each medical director failed to

  supervise the care administered at the clinics in violation of Florida law. In connection with the

  scheme, defendant Health & Wellness submitted bills to the State Farm Plaintiffs and, from 2007

  to 2016, received over $2 million dollars unlawfully.

           Health & Wellness’s Motion to Dismiss should be denied in its entirety. Each of the

  arguments raised by Health & Wellness overlooks or misconstrues the facts pled in the Amended

  Complaint and ignores governing law. In short:

          Health & Wellness’s argument that the Amended Complaint does not satisfy Rule 10(b)
           as a shotgun pleading fails because the allegations against Health & Wellness provide
           specific notice of the claims against it. See, e.g., Weiland v. Palm Beach Sheriff’s Office,
           792 F.3d 1313, 1324-25 (11th Cir. 2015) (reversing district court’s dismissal of certain
           counts in third amended complaint which incorporated all factual allegations into each
           count, but did not incorporate prior counts, and finding that the complaint “clearly and
           concisely” described the at issue conduct to adequately put defendants on notice of the
           specific claims against them). The Amended Complaint clearly specifies the allegations
           against Health & Wellness.

          Health & Wellness argues the State Farm Plaintiffs’ did not plead the fraud claim against
           Health & Wellness with sufficient particularity but applicable law and the State Farm
           Plaintiffs’ well-pleaded allegations contradict this position. “[T]he requirements
           of Rule 9(b) are satisfied if the complaint provides a reasonable delineation of the
           underlying acts and transactions allegedly constituting the fraud such that the defendants
           have fair notice of the nature of plaintiff’s claim and the grounds upon which it is based.”
           See Brady v. Medtronic, Inc., No. 13-62199-CIV, 2015 WL 11181971, at *3 (S.D. Fla.
           Mar. 30, 2015) (internal citation omitted) (Scola, J.). The Amended Complaint
           specifically alleges that Health & Wellness submitted bills and medical records to the
           State Farm Plaintiffs which misrepresented that treatment performed there was lawfully
           rendered and medically necessary. Those misrepresentations caused the State Farm
           Plaintiffs to make payments to Health & Wellness in reliance on those bills and records.
           See [ECF No. 6], Am. Compl. at ¶¶ 3; 75-76; 97; 98-121; 215; 220. Thus, fraud was
           sufficiently pled against Health & Wellness.

          Health & Wellness contends that FDUTPA does not apply to persons or conduct
           regulated by the Office of Insurance Regulation of the Financial Services Commission
           (“OIR”) and as such, the State Farm Plaintiffs, who are insurers regulated by the OIR,
           cannot bring their alleged FDUTPA claim. Courts across the Eleventh Circuit, in similar
           cases brought by State Farm, have rejected this argument numerous times. See e.g., State
           Farm Mut. Auto. Ins. Co. v. Physicians Injury Care Center, 427 Fed. Appx. 714 (11th

                                                    2
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 3 of 17




                Cir. 2014) rev'd in part sub nom. State Farm Mut. Auto. Ins. Co. v. Williams, 563 Fed.
                Appx. 665 (11th Cir. 2014); State Farm Mut. Auto. Ins. Co. v. Kugler, No. 11-80051,
                2011 WL 4389915, at *12 (S.D. Fla. Sep. 21, 2011); State Farm Mut. Auto. Ins. Co. v.
                Physicians Group of Sarasota, LLC, 9 F. Supp. 1303, 1313 (M.D. Fla. 2014).

               Health & Wellness also moves for a more definite statement on grounds that the
                Amended Complaint does not clearly specify the nature of the claims against it. Not only
                is the Amended Complaint unequivocally clear as to the claims asserted, but a “[R]ule
                12(e) motion will be granted only if the pleading is so vague or ambiguous that the
                opposing party cannot respond in good faith or without prejudice to himself.” Int’l Aero.
                Grp., Corp. v. Evans Meridian, Ltd., No. 16-24997, 2017 U.S. Dist. LEXIS 26189, at
                *14-15 (S.D. Fla. Feb. 23, 2017) (internal citations omitted). Here, the State Farm
                Plaintiffs’ allegations against Health & Wellness are clear and straightforward: Health &
                Wellness obtained a license in order to fraudulently obtain no-fault insurance benefits;
                Health & Wellness operates as the clinic where hundreds of patients were treated
                pursuant to the Predetermined Treatment Plan; Health & Wellness submitted bills to the
                State Farm Plaintiffs for payment; and Health & Wellness received payment from the
                State Farm Plaintiffs based on the submission of the fraudulent bills. See [ECF No. 6].
                Am. Compl. at ¶¶ 222; 75-76, 98-121; 97; 215; 220. These allegations are sufficiently
                clear to put Health & Wellness on notice of the allegations against it and allow it to
                formulate a response.

          II.          THE STATE FARM PLAINTIFFS SUFFICIENTLY PLED CAUSES OF
                       ACTION AGAINST DEFENDANT HEALTH & WELLNESS UNDER
                       RULES 8(A) AND 10(B)

                Health & Wellness argues the “Plaintiffs incorporate and re-allege paragraphs 1-213 in

  Counts One, Four, Seven, and Ten of their cause of actions [sic].” See [ECF No. 65], Mot. to

  Dismiss at 4. Health & Wellness concludes that the Amended Complaint is thus a “shotgun

  pleading” – which is simply wrong.

                In the Eleventh Circuit, a complaint is subject to dismissal as a “shotgun pleading” in

  only four instances, none of which were clearly asserted by Health & Wellness, and certainly

  none apply to the Amended Complaint. Those four instances are:

                      “a complaint containing multiple counts where each count adopts the
                       allegations of all preceding counts, causing each successive count to carry
                       all that came before and the last count to be a combination of the entire
                       complaint” – a circumstance which is not present in the Amended
                       Complaint;



                                                        3
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 4 of 17




                  “a complaint that [alleges] conclusory, vague, and immaterial facts not
                   obviously connected to any particular cause of action” - a circumstance
                   which is not present in the Amended Complaint;

                  “one that commits the sin of not separating into a different count each
                   cause of action or claim for relief” - a circumstance which is not present in
                   the Amended Complaint;

                  “[a complaint] asserting multiple claims against multiple defendants
                   without specifying which of the defendants are responsible for which acts
                   or omissions, or which of the defendants the claim is brought against,” - a
                   circumstance which is not present in the Amended Complaint.

  See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F. 3d 1313, 1321-23 (11th Cir. 2015).

  Based on an objective reading of the Motion to Dismiss, Health & Wellness does not specifically

  argue that any of the above circumstances exist and for that reason alone, the request for

  dismissal should be rejected.

           Instead, Health & Wellness misconstrues the law prohibiting the rote inclusion of all

  preceding counts into subsequent counts (which the Amended Complaint did not do), by

  claiming that the Amended Complaint's inclusion of background facts from the body of the

  Amended Complaint in multiple counts is improper. See [ECF No. 65], Mot. to Dismiss at 4.

  Under governing law, inclusion of background facts into multiple counts is proper. See Weiland,

  792 F.3d at 1324-25. The Eleventh Circuit addressed precisely this issue in Weiland and rejected

  the same argument that Health & Wellness makes here. Id. In Weiland, the Eleventh Circuit

  assessed a complaint which incorporated all factual allegations into each of the seven counts for

  relief but also separated the complaint into specific sections identifying separate conduct relating

  to different claims for relief. Id. There the defendants argued that by incorporating all of the

  factual allegations, which related to different conduct, into each of the counts, the operative

  complaint was an impermissible shotgun pleading. Id. at 1324. The district court agreed and

  dismissed certain counts as a result, but the Eleventh Circuit reversed stating: “Weiland’s re-


                                                     4
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 5 of 17




  alleging of paragraphs 1 through 49 [the entirety of the background allegations] at the beginning

  of each count looks, at first glance, like the most common type of shotgun pleading. But it is

  not.” Id. at 1324. The Eleventh Circuit also emphasized that the organization of the operative

  complaint with specific subsections and clear description of underlying facts put defendants “on

  notice of the specific claims against them and the factual allegations that support those claims.”

  Id. at 1325. Similar to the approved form of pleading in Weiland, the Amended Complaint is

  organized with subsections and headings clearly delineating the allegations specific to Health &

  Wellness.

           District courts have applied the same approach to dismissal motions based on shotgun

  pleadings. For example, in Jones v. Florida Power & Light Co., No. 09-22683, 2010 WL

  1740713, at *2 (S.D. Fla. Apr. 29, 2010), Judge Cooke denied a motion to dismiss that alleged a

  violation of Rule 10(b) stating that “[t]here is nothing in the Complaint that would cause

  Defendant to have to exercise undue effort to ascertain the grounds for the claims pled.” See Id.

  The Jones Court further noted that: “[t]he various counts are kept separate from each other,

  clearly labeled, and the elements of each count are addressed in a relatively straightforward

  manner. The fact that each Count incorporates the general factual allegations is appropriate and

  unsurprising given the fact that the theories alleged are similar in nature.” Similarly, Judge Seitz

  denied a motion to dismiss that argued plaintiff improperly incorporated factual background

  allegations and prior counts for relief into each subsequent count in violation of Rule 10(b) by

  finding that “the allegations are not so prolix that it is ‘impossible to know which allegations of

  fact are intended to support which claims for relief.’” Fin. Healthcare Assoc., Inc., v. Pub.

  Health Trust of Miami Dade Cty, No. 06-21692, 2006 WL 8434073, at * 1-2 (S.D. Fla. Dec. 29,

  2006).



                                                   5
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 6 of 17




           Even a cursory review of the Amended Complaint demonstrates that the State Farm

  Plaintiffs gave sufficient notice to Health & Wellness of the claims against it and the facts

  supporting those claims. The Amended Complaint specifies the conduct for which Health &

  Wellness is liable, including an entire section titled “Unlawful Conduct at Health & Wellness”

  which details the Predetermined Treatment Plan implemented there and the failures of the

  respective medical directors in supervising the treatment. See [ECF No. 6], Am. Compl. at ¶¶

  94-132. Moreover, the State Farm Plaintiffs specifically identify the defendants to which each

  count pertains. For example, Count I of the Amended Complaint, a claim for common law fraud,

  is attributable only to Health & Wellness, Beatriz Muse, Lazaro Muse, Hugo Goldstraj, and

  Manuel Franco. Id. at 214-222. State Farm Plaintiffs’ pled its claims for FDUTPA (Count IV),

  unjust enrichment (Count VII) and declaratory relief (Count X) against Health & Wellness in the

  exact same manner.       Id. at ¶¶ 241-251; 274-280; 295-298.         Health & Wellness cannot

  legitimately argue that it is unaware of the claims the State Farm Plaintiffs brought against it or

  the basis for those claims.

           In addition, Health & Wellness summarily argues that “[r]ather than clearly identify each

  defendant by name, the plaintiffs, in each of these separate causes of action, use a boiler plate

  description.” See [ECF No. 65], Mot. to Dismiss at 4. Health & Wellness does not cite to any

  legal authority to support this position. In contrast, at no point in the Amended Complaint do the

  State Farm Plaintiffs’ identify the defendants in “boiler plate” fashion. Instead, the State Farm

  Plaintiffs specifically included Health & Wellness by name in each count for which relief is

  sought against Health & Wellness, though often through a defined term. See [ECF No. 6], Am.

  Compl. at ¶¶ 214-222; 241-251; 274-280; 295-298. Accordingly, Health & Wellness’s argument

  for dismissal on these grounds is factually inaccurate, without merit, and should be rejected.



                                                   6
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 7 of 17




      III.          THE STATE FARM PLAINTIFFS PLED THEIR FRAUD CLAIM WITH
                    THE REQUISITE PARTICULARITY

             Health & Wellness next argues that Count I for fraud violates Rules 8 and 9(b) of the

  Federal Rules of Civil Procedure and should be dismissed. Specifically, Health & Wellness

  argues that “Plaintiffs do not even attempt to specify, as required by Rule 9(b) the … critical

  facts to support a fraud theory of liability” and instead “in conclusory fashion, alleges that all the

  defendants collectively made the alleged actionable representations with no attempt, let alone

  success, at pleading with particularity.” See [ECF No. 65], Mot. to Dismiss at 6. Health &

  Wellness’s argument ignores the well-pleaded allegations supporting the fraud claim in the State

  Farm Plaintiffs’ Amended Complaint.

             Under Rule 9(b), “a party must state with particularity the circumstances constituting

  fraud or mistake,” although “conditions of a person’s mind,” such as malice, intent, and

  knowledge, may be alleged generally. Fed. R. Civ. P. 9(b). To meet this standard, the complaint

  needs to identify: “(1) the precise statements, documents, or misrepresentations made; (2) the

  time and place of, and the persons responsible for, the alleged misrepresentations; (3) the content

  and manner in which the misrepresentations misled the plaintiff; and (4) what the defendant

  gained through the alleged fraud.” See FCC Mortgage Corp., LLC v. Red Door Title Ins.

  Agency, Inc., No. 13-61132, 2013 WL 12138556, at *2 (S.D. Fla. Dec. 11, 2013) (Scola, J.).

  “Essentially, the requirements of Rule 9(b) are satisfied if the complaint provides a reasonable

  delineation of the underlying acts and transactions allegedly constituting the fraud such that the

  defendants have fair notice of the nature of plaintiff’s claim and the grounds upon which it is

  based.” Brady v. Medtronic, Inc., No. 13-62199-CIV, 2015 WL 11181971, at *3 (S.D. Fla. Mar.

  30, 2015) (internal citation omitted) (Scola, J.).




                                                       7
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 8 of 17




           Specifically, the State Farm Plaintiffs allege that the Muse Family implemented a

  Predetermined Treatment Plan at Health & Wellness which resulted in hundreds of patients

  receiving nearly identical, non-individualized, medically unnecessary treatment. See [ECF No.

  6], Am. Compl. at ¶¶ 75-76, 98-121. The State Farm Plaintiffs also allege that “[t]he Muse

  Clinics [which is specifically defined to include Health & Wellness] submitted false, materially

  misleading, and/or fraudulent bills and supporting records to Plaintiffs for services which were

  not medically necessary, and in some instances, were never actually rendered.” Id. at ¶ 3; see

  also id. at ¶¶ 215-16. In reliance on those bills and the misrepresentations therein, the State

  Farm Plaintiffs paid Health & Wellness. Id. at ¶¶ 97, 220. In addition, Health & Wellness’s

  status as a licensed clinic assisted in creating the appearance of legitimacy which further

  deceived the State Farm Plaintiffs into making payments for the unlawfully rendered treatment.

  Id. at ¶ 222. Moreover, the State Farm Plaintiffs set forth each of the misrepresentations made

  by Health & Wellness, either directly or indirectly, in Count I, a fact which Health & Wellness

  conveniently ignores in its Motion to Dismiss. See [ECF No. 6], Am. Compl. at ¶¶ 215-216.

  These allegations comprise the components of a fraud claim against Health & Wellness

  sufficient to meet the particularity requirement under Rule 9(b).

           Further, the fraud count against Health & Wellness is premised upon the submission of

  bills for unlawfully rendered services which the State Farm Plaintiffs were induced to believe

  were medically necessary and lawfully rendered causing them to make payments they otherwise

  would not have made. Many courts in this Circuit have rejected the identical argument now

  asserted by Health & Wellness and denied the respective defendants’ motions to dismiss in

  similar cases. See State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, LLC, 9 F.

  Supp. 3d 1303, 1311 (M.D. Fla. 2014) (denying motion to dismiss a fraud claim where State



                                                   8
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 9 of 17




  Farm pled sufficient facts to demonstrate plausible violations of several statutes, how the

  relationships between and the roles of the defendants operated to conceal the fraud, and attached

  exhibits that provided sufficient detail as to State Farm’s damages); State Farm Mut. Auto. Ins.

  Co. v. Kugler, No. 11-80051, 2011 WL 438915, at *12 (S.D. Fla. Sep. 21, 2011) (denying a

  motion to dismiss State Farm’s fraud claim where State Farm specified the alleged

  misrepresentations, i.e., the bills and records submitted stating that diagnostic tests and certain

  medical procedures were medically necessary when they were not, and attached exhibits

  identifying the author and date of each alleged misrepresentation); State Farm Mut. Auto. Ins.

  Co. v. Altamonte Springs Diagnostic Imaging, Inc., No. 11-CV-1373, 2011 WL 6450769, at *3-4

  (M.D. Fla. Dec. 21, 2011) (denying a motion to dismiss a fraud claim where State Farm pled

  allegations of unlawful ownership of the clinic and an accounting of the bills submitted by the

  clinic was sufficient to meet Rule 9(b) requirements).

           Moreover, even if the Amended Complaint did not allege that Health & Wellness

  committed every act of the fraudulent scheme, the applicable law is clear that “everyone who

  knowingly participates in a fraud scheme will be liable for conduct of their co-schemers even if

  some participants do not make the fraudulent statements.” See State Farm Mut. Auto. Ins. Co. v.

  Altamonte Springs Diagnostic Imaging, Inc., No. 11-cv-1373, 2011 WL 6450769, at *4 (M.D.

  Fla. Dec. 21, 2011) Specifically, Judge Marra addressed this issue in the context of an insurance

  fraud scheme similar to the instant suit in State Farm Mutual Automobile Insurance Company v.

  Brown, No. 16-80793, 2017 WL 1291995 (S.D. Fla. Mar. 30, 2017). In Brown, as in this case,

  State Farm Mutual sued several clinics and their respective owners and medical directors, as well

  as related entities, for fraud arising out of an unlawful scheme to obtain PIP benefits for

  medically unnecessary and/or unlawful services perpetrated collectively by the defendants. See



                                                  9
  47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 10 of 17




   Id. at *1. One of the defendants, Preferred Physician Management Services, Inc. (“PPMS”), who

   sold medically unnecessary TENS units that the clinic defendants provided to patients, sought

   dismissal of State Farm Mutual’s fraud claim. Id. at *5-6. PPMS argued that there were no

   allegations that PPMS submitted any bills to State Farm Mutual or was paid any money by State

   Farm Mutual or even that PPMS had direct communication with State Farm Mutual.

   Accordingly, it argued, State Farm Mutual could not maintain a claim for fraud against PPMS.

   The court rejected this argument and found that State Farm Mutual sufficiently alleged that the

   defendants, including PPMS, submitted or caused to be submitted fraudulent bills and

   documentation at issue in the complaint to warrant denial of PPMS’s dismissal motion as to the

   fraud claim. Id. at *6.

              Here, the allegations are even stronger than in Brown. As set forth above, Health &

   Wellness submitted bills to the State Farm Plaintiffs and received payments from the State Farm

   Plaintiffs while serving a critical role in perpetrating the fraud. See e.g., [ECF No. 6], Am.

   Compl. at ¶¶ 3, 97, 220. Therefore, Health & Wellness’s argument, like PPMS’s argument in

   Brown, should be rejected.

        IV.         FDUTPA APPLIES TO THE DEFENDANTS’ SCHEME

              Health & Wellness argues that the State Farm Plaintiffs’ FDUTPA claim must be

   dismissed with prejudice based on Health & Wellness’s improper reading of Fla. Stat. §

   501.212(4)(a), which governs the applicability of FDUTPA. Specifically, Health & Wellness

   bases its argument on the premise that “FDUTPA does not apply to any person or activity

   regulated under the laws administered by the Office of Insurance Regulation of the Financial

   Services Commission.” See [ECF No. 65], Mot. to Dismiss at 7. Health & Wellness then argues

   that “Plaintiffs are admittedly authorized to issue automobile policies in the State of Florida and,

   as such, are ‘insurers’” under the purview of the Office of Insurance Regulation.                Id.

                                                   10
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 11 of 17




   Accordingly, from Health & Wellness’s perspective, the State Farm Plaintiffs should not be

   permitted to bring a FDUTPA claim against Health & Wellness.

            Courts in the Eleventh Circuit have repeatedly rejected this argument in similar cases. In

   State Farm Mutual Automobile Insurance Company v. Physicians Injury Care Center, 427 Fed.

   Appx. 714 (11th Cir. 2014) rev'd in part sub nom. State Farm Mutual Automobile Insurance

   Company v. Williams, 563 Fed. Appx. 665 (11th Cir. 2014), the Eleventh Circuit rejected the

   argument that Fla. Stat. § 501.212(4)(a) “creates a specific exemption from suit under FDUTPA

   for ‘[a]ny person or activity regulated under laws administered by…[t]he Office of Insurance

   Regulation of the Financial Services Commission.” Id. at 723.

            Similarly, Judge Hurley addressed this exact issue and explained that the argument

   Health & Wellness raises here “loses sight of State Farm’s status as the plaintiff alleging a

   violation of the FDUTPA…based on the defendants’ participation in an allegedly fraudulent

   billing scheme. These defendants and fraudulent billing activities are not regulated by the Office

   of Insurance regulation, and therefore, [at the motion to dismiss stage] the FDUTPA potentially

   applies to the conduct described in State Farm’s complaint.” State Farm Mut. Auto. Ins. Co. v.

   Kugler, No. 11-80051, 2011 WL 4389915, at *12 (S.D. Fla. Sep. 21, 2011) (emphasis added).

   The Kugler court expressly rejected the argument that FDUTPA could not apply to anyone

   regulated by the OIR, such as the State Farm Plaintiffs, and denied the defendant’s motion to

   dismiss in its entirety. Id. at *14. Further, Chief Judge Moore granted summary judgment in

   favor of State Farm Mutual on its FDUTPA claim despite defendants’ argument that the statutory

   exemption set out in Fla. Stat. § 501.212(4)(a) precludes any such claim for recovery under

   FDUTPA. See State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d

   1343, 1354 (S.D. Fla. 2015).



                                                    11
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 12 of 17




            These decisions from the Southern District of Florida align with those issued by the

   Middle District of Florida. See State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota,

   LLC, 9 F. Supp. 1303, 1313 (M.D. Fla. 2014) (denying a motion to dismiss based on argument

   that persons or activity regulated by the Office of Insurance Regulation of the Financial Services

   Commission falls outside the reach of FDUTPA); see also State Farm Mut. Auto. Ins. Co. v.

   Comprehensive Physician Services, Inc., No. 14-CV-2381, 2014 WL 7070832, at *3 (M.D. Fla.

   Dec. 15, 2014) (same).

            The only case cited in support of Health & Wellness’s position is Carles Construction,

   Inc. v. Travelers Casualty & Surety Company of America, 2013 WL 12061474, at *1 (S.D. Fla.

   Feb. 11, 2013). In Carles Construction, the plaintiff, a subcontractor, sued the defendant surety

   on a performance bond for FDUTPA violations arising from the defendant’s settlement (and

   concomitant release) of plaintiff’s claims related to a payment bond associated with two

   construction projects. Id. Defendant moved to dismiss plaintiff’s claim on grounds that the

   FDUTPA claim was subject to dismissal because “FDUTPA does not apply to any person or

   activity regulated under the laws administered by the Office of Insurance Regulation of the

   Financial Services Commission” and defendant was encompassed within the definition of

   “insurer.” Id. The Carles Construction case is inapplicable here because it is distinguishable

   from the instant litigation. In Carles Construction, the at-issue conduct, i.e., the defendant

   surety’s “management and settling of Plaintiffs’ claims”, was conduct by an insurance company

   that is in fact regulated by the OIR. Here, the conduct at issue is not the State Farm Plaintiffs’

   conduct, but rather, the unlawful fraud scheme perpetrated by the Defendants, who are not

   subject to regulation by the OIR. Thus, Health & Wellness’s argument should be rejected.




                                                  12
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 13 of 17




         V.        THE AMENDED COMPLAINT, INCLUDING ITS EXHIBITS, PROVIDES
                   SUFFICIENT NOTICE TO HEALTH & WELLNESS OF THE DETAILS
                   OF THE CLAIMS

            Health & Wellness also moves for a more definite statement, asserting that “the

   Complaint fails to apprise HEALTH AND WELLNESS of the legal claims asserted against

   them1 and the factual allegations upon which those claims are based.” See [ECF No. 65], Mot. to

   Dismiss at 8. Health & Wellness further argues that “Plaintiffs cannot simply lump HEALTH

   AND WELLNESS together in their causes of action sounding in fraud because doing so violates

   the Rule 9(b) particularity standard.” Id. Health & Wellness concludes that “Plaintiffs fail to

   provide HEALTH AND WELLNESS with fair notice of the claims against them, which renders

   them unable to discern what Plaintiffs are claiming to frame a responsive pleading” and, thus,

   that a more definite statement is required. Id. Health & Wellness’s argument is without merit.

            “Motions for more definite statement are disfavored in the federal system, due to liberal

   discovery practices.” Scouten v. NCL (Bahamas) Ltd., No. 08-21485, 2008 WL 3976916, at * 10

   (S.D. Fla. Aug. 20, 2008). “Because pleadings give notice and discovery provides the intricacies

   of the issues and evidence for trial, a [R]ule 12(e) motion will be granted only if the pleading is

   so vague or ambiguous that the opposing party cannot respond in good faith or without prejudice

   to himself.” Int’l Aero. Grp., Corp. v. Evans Meridian, Ltd., No. 16-24997, 2017 U.S. Dist.

   LEXIS 26189, at *14-15 (S.D. Fla. Feb. 23, 2017) (internal citations omitted). “A motion for a

   more definite statement is intended to provide a remedy for an unintelligible pleading, rather



   1
     In this section Health & Wellness refers to: “Plaintiffs’ One (Common Law Fraud), Two
   (Common Law Fraud), Four (FDUTPA), Five (FDUTPA), Seven (Unjust Enrichment), Eight
   (Unjust Enrichment) and Thirteen (Common Law Fraud) Causes of Action,” see id., which do
   not correspond to the counts in the State Farm Plaintiffs’ Amended Complaint. First, the State
   Farm Plaintiffs’ Amended Complaint only has ten counts. Second, the only claims against
   Health & Wellness in the Amended Complaint are Count I (Common Law Fraud), Count IV
   (Violation of FDUTPA), Count VII (Unjust Enrichment) and Count X (Declaratory Relief).

                                                   13
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 14 of 17




   than a vehicle for obtaining greater detail.” Euro RSCG Direct Resp., LLC v. Green Bullion Fin.

   Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (Scola, J.).

            Here, the Amended Complaint is not so vague or ambiguous that Health & Wellness

   cannot respond. Instead, the Amended Complaint clearly alleges four causes of action that

   specifically name Health & Wellness all of which arise from the same unlawful conduct. Health

   & Wellness served as a platform enabling the Muse Family to perpetrate their fraud scheme and

   unlawfully obtain payments from the State Farm Plaintiffs. The State Farm Plaintiffs alleged

   that hundreds of at-issue patients purportedly received treatment at Health & Wellness pursuant

   to the Predetermined Treatment Plan, receiving non-individualized, medically unnecessary

   treatment. See [ECF No. 6], Am. Compl. at ¶¶ 75-76, 98-121. Moreover, Health & Wellness

   submitted the medical bills arising from that treatment, which misrepresented that the treatment

   performed there was medically necessary. Id. at ¶¶ 3, 215-16; 242-43, 278-79; 296-97. And,

   Health & Wellness is the entity that the State Farm Plaintiffs paid for such unlawful treatment.

   Id. at ¶¶ 97, 220; 250; 280. In addition, Health & Wellness’s status as a licensed clinic assisted

   in creating the appearance of legitimacy which, further deceived the State Farm Plaintiffs into

   making payments for the unlawfully rendered treatment. Id. at ¶ 222. Last, Health & Wellness

   is the clinic that employed medical directors Hugo Goldstraj and Manuel Franco who unlawfully

   failed to supervise the clinic’s activities. See Id. at 94-132.

            Furthermore, the State Farm Plaintiffs’ Amended Complaint and attached exhibits

   provide Health & Wellness with the details concerning the claims against it including the

   amounts paid by State Farm Mutual and State Farm Fire to each of the Muse Clinics, including

   Health & Wellness, for each of the patients whose treatment is at issue. In particular, Exhibits 42

   and 43 to the Amended Complaint set forth in detail each of the State Farm Plaintiffs’ payments



                                                     14
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 15 of 17




   to Health & Wellness, including the claim number, the patient initials, the date of loss (accident

   date), first date of service at Health & Wellness, amount of bills submitted, and the amount paid

   pursuant to either a PIP policy, i.e., the “PIP Amount,” and/or a Medical Payments Coverage

   Policy, i.e., “MPC Amount Paid.” Exhibits 47 and 48 set forth essentially the same information

   regarding unpaid amounts submitted by Health & Wellness that are the subject of the State Farm

   Plaintiffs’ declaratory relief claim. This information is more than sufficient to provide Health &

   Wellness with notice of the causes of action against it and the underlying insurance claims on

   which those causes of action are premised. See e.g., GEICO v. Benefica Health Ctr. Corp., No.

   17-20161-CIV, 2017 WL 1749608, at *2 (S.D. Fla. May 1, 2017) (denying a motion for more

   definite statement because the amended complaint identified the date of the underlying accident,

   the type of service provided, the date on which those services were provided, the approximate

   date on which the claim was mailed to GEICO, the amount of the claim, and the claim number

   used by Defendants for a large representative sample of claims).          More is not required.

   Accordingly, Health & Wellness’s motion for more definite statement should be denied.

        VI.          CONCLUSION

              For the foregoing reasons, Health & Wellness’s Motion to Dismiss should be denied in

   its entirety because the State Farm Plaintiffs properly pled each of their claims against Health &

   Wellness and because Health & Wellness’s arguments directly contradict governing law.




                                                   15
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 16 of 17




   Dated: December 31, 2018                             By: /s/ Brad McPherson
                                                         DAVID SPECTOR (FBN: 086540)
                                                         david.spector@akerman.com
                                                         BRAD MCPHERSON (FBN: 017395)
                                                         brad.mcpherson@akerman.com
                                                         CAITLIN SALADRIGAS (FBN: 095728)
                                                         caitlin.saladrigas@akerman.com
                                                         AKERMAN LLP
                                                         777 South Flagler Drive
                                                         Suite 1100, West Tower
                                                         West Palm Beach, FL 33401
                                                         Telephone: (561) 653-5000
                                                         Facsimile: (561) 659-6313
                                                         Attorneys for Plaintiffs




                                    CERTIFICATE OF SERVICE
            I hereby certify that on December 31, 2018, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record identified in the list below via transmission of Notices of

   Electronic Filing generated by CM/ECF and served on all other parties via U.S. Mail.

                                                        /s/ Brad McPherson
                                                        Brad McPherson, Esq. (FBN: 017395)




                                                   16
   47310090;9
Case 1:18-cv-23125-RNS Document 74 Entered on FLSD Docket 12/31/2018 Page 17 of 17




                                            SERVICE LIST

   Chad A. Barr, Esq.                            Richard J. Diaz, Esq.
   LAW OFFICE OF CHAD A. BARR, P.A.              RICHARD J. DIAZ, P.A.
   986 Douglas Avenue, Suite 100                 3127 Ponce De Leon Boulevard
   Altamonte Springs, FL 32714                   Coral Gables, FL 33134
   Telephone: (407) 599-9036                     Telephone: (305) 444-7181
   Email: chad@chadbarrlaw.com                   Facsimile: (305) 444-8178
          service@chadbarrlaw.com                Email: rick@rjdpa.com
          paralegal@chadbarrlaw.com              Attorneys for Defendants Medical Wellness
   Attorneys for Defendant Jorge Rafael Coll     Services, Inc.; Noel Santo; Beatriz Muse; and
   Served via CM/ECF                             Lazaro Muse;
                                                 Served via CM/ECF

   Christian Carrazana, Esq.                     Sean Ellsworth, Esq.
   CHRISTIAN CARRAZANA, P.A.                     ELLSWORTH LAW FIRM, P.A.
   P.O. Box 900520                               1000 5th Street
   Homestead, FL 33030                           Thyssen Building, Suite 223
   Telephone: (786) 226-8205                     Miami Beach, FL 33139
   Email: christian@carrazana-legal.com          Telephone: (305) 535-2529
   Attorney for Defendants:                      Facsimile: (305) 525-2881
   Pain Relief Clinic of Homestead, Corp.        Email: sean@ellslaw.com
   Served via CM/ECF                             Attorneys for Defendant Jose Gomez-Cortes
                                                 Served via CM/ECF

   Karen B. Parker, Esq.                         Louis V. Martinez, Esq.
   KAREN B. PARKER, P.A                          DIAZ, REUS & TARG LLP
   2550 S. Bayshore Drive, Suite 102             3400 Miami Tower
   Coconut Grove, FL 33133                       100 SE 2nd Street
   Telephone: (305) 343-8339                     Miami, FL 33131
   Email: kparker@kbparkerlaw.com                Telephone: (305) 375-9220
          kbparkerlaw@gmail.com                  Facsimile: (305) 375-8050
          parkerlawasst@gmail.com                Email: lmartinez@diazreus.com
   Attorneys for Defendant Jesus Lorites         Attorneys for Defendant
   Served via CM/ECF                             Health & Wellness Services Inc.
                                                 Served via CM/ECF

   Hugo Goldstraj
   1850 S. Ocean Drive, Apt. 1101
   Hallandale, FL 33009-7678
   Served via U.S. Mail




                                                 17
   47310090;9
